Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 17/431,821 filed on 18 August 2021. This application claims 371 priority to PCT/AU2020/050183 filed on 28 February 2020, and claims FOR priority to AU2019900655 filed on 28 February 2019. 	The response filed 18 August 2021 cancels claims 1-20, adds claims 21-40, and presents arguments is hereby acknowledged. 	Claims 21-40 are presented for examination.

Election/Restrictions
Applicant’s election of Invention I (claims 21-29) without traverse in the reply filed on 29 June 2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 202 (FIG. 2), 204 (FIG. 2), 206 (FIG. 2), 208 (FIG. 2), Bus 216 (FIG. 18)
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: at least one bus 1816 (0057).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1824” has been used to designate both O/S 1824 and Traffic Classification 1824 in Figure 18.   	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards “at least one computer-readable storage medium having stored thereon processor-executable instructions that, when executed by one or more processors, cause the processors to…” as recited in the claim. However, the specification did not define what type of medium is included in a computer-readable storage medium.  According to MPEP 2111, examiner obliged to give the terms or phrases their broadest interpretation definition awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases.  Therefore, examiner interprets the computer-readable storage medium including any type of medium which includes carrier medium such as signals. Signals are directed to a non-statutory subject matter.   	Thus, claim 29 is rejected under 35 U.S.C. 101 for directing to a non-statutory subject matter. The examiner further notes that the term computer readable storage media has been used by those of ordinary skill in the art to include signals.  Refer to U.S. Patent 6,286,104 (col. 3, lines 50-56 define storage medium is carrier wave signal) as an example.  Applicant is advised to amend to “at least one non-transitory computer-readable storage medium having stored thereon processor-executable instructions that, when executed by one or more processors, cause the processors to” to overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,326,186 B1 to Kumar et al and US PGPUB 2019/0190830 A1 to Litzinger.
Regarding Claim 21, Kumar discloses a process comprising: 	accessing utility function data representing, for each of a plurality of mutually exclusive predetermined classes of network traffic, a relationship between a per-subscriber provisioned bandwidth of the class and a deemed utility of the class (col. 1 lines 28-36 and col. 6 lines 1-24 provides for accessing utility function data representing, for each of a plurality of mutually exclusive predetermined data traffic aggregates, a relationship between a delivered service and a performance measure); 	processing the utility function data to determine, for each of the classes, a corresponding portion of network bandwidth to be allocated to the class (col. 2 lines 5-9 and col. 7 lines 13-23 provides for processing utility function data to determine, for each of the aggregates, a bandwidth max-min fairness according to a fair allocation strategy) such that a sum of the deemed utilities for the classes is maximized for the determined portions (Examiner interprets this to be an intended use limitation); and 	apportioning network bandwidth of the ISP between the classes in accordance with the determined portions of network bandwidth (col. 2 lines 5-9 provides for apportioning bandwidth in accordance with a fair allocation strategy known as bandwidth max-min fairness); 	wherein an apportioning network bandwidth (col. 2 lines 5-9 provides for a fair allocation strategy) includes:  	(ii) for each said class, allocating network bandwidth to packets of the class in accordance with the determined portion of network bandwidth for the class (col. 2 lines 5-9 provides for each aggregate, apportioning bandwidth to flows of the aggregate in accordance with a fair allocation strategy known as bandwidth max-min fairness). 	Kumar doesn’t explicitly disclose wherein the process comprises a computer-implemented network bandwidth apportioning process executable by at least one processor of an Internet Service Provider (ISP); and wherein the apportioning network bandwidth includes: (i) inspecting packets of network traffic to classify each of the packets into a corresponding one of the classes, wherein corresponding multiple different flows of network traffic are aggregated into each of the classes. 	Litzinger, in a similar field of endeavor, discloses wherein a process comprises a computer-implemented network bandwidth apportioning process executable by at least one processor of an Internet Service Provider (ISP) (FIG. 1 and 0061 provides for the processes of service computing devices 102 located at and/or operated by the ISP 108); and 	wherein an apportioning network bandwidth (FIG. 2, 0044, and 0046 provides for traffic shaper 116) includes:  	(i) inspecting packets of network traffic to classify each of the packets into a corresponding one of the classes (0028, 0047, and 0060 provides for classifier 132 reading/inspecting packets of each traffic flow to determine/classify the data type of the traffic flow into one of a corresponding flow type identifiers), wherein corresponding multiple different flows of network traffic are aggregated into each of the classes (0048 and 0062 provides for wherein corresponding flows 206 are aggregated/bundled into flow type 210); and  	(ii) for each said class, allocating network bandwidth to packets of the class in accordance with the determined portion of network bandwidth for the class (0044, 0057 and 0070 provides for each flow type, shaping traffic/allocating network bandwidth to packets of the flow type/class in accordance with the determined shaping of bandwidth for the flow type/class). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Litzinger for network traffic shaping. The network traffic shaping of Litzinger, when implemented with the bandwidth max-min fairness fair allocation strategy of the Kumar system, will allow one of ordinary skill in the art to configure an ISP to adjust the traffic of a network, in order to overcome net neutrality rules and restrictions. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the network traffic shaping of Litzinger with the bandwidth max-min fairness fair allocation strategy of the Kumar system for the desirable purpose of allowing Internet Service Providers the ability to shape traffic.
Regarding Claim 22, the Kumar/Litzinger system discloses the computer-implemented network bandwidth apportioning process of claim 21, wherein the relationships are defined by respective different analytic formulae (Kumar, FIG. 1A and col. 1 lines 37-55 provides for the flows of the utility functions have various logarithmic computations), and which includes generating display data for displaying the analytic formulae to a network user and sending the display data to a device of the network user in response to a request to view the analytic formulae (Litzinger, FIG. 3, 0040, 0064, and 0092 provides for generating a selection UI 302 for displaying the results of an analytic formula to a user and sending the display data to a client device in response to a request to view bandwidth congestion). 	Same motivation as claim 21.
Regarding Claim 28, the Kumar/Litzinger system discloses the computer-implemented network bandwidth apportioning process of claim 21, wherein the classes are no more than a few tens in number (Litzinger, FIG. 6 provides for 8 flow types). 	Same motivation as claim 21.
Regarding Claim 29, similar rejection where the computer-implemented network bandwidth apportioning process of claim 21 teaches the at least one computer-readable storage medium of claim 29.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over the Kumar/Litzinger system as applied to claim 22 above, and further in view of US PGPUB 2017/0357532 A1 to Miraftabzadeh et al.
Regarding Claim 23, the Kumar/Litzinger system discloses the computer-implemented network bandwidth apportioning process of claim 22. The Kumar/Litzinger system doesn’t explicitly disclose wherein the analytic formulae include one or more analytic formulae with one or more of the following forms: (i)	                                
                                    
                                        
                                            U
                                        
                                        
                                            i
                                        
                                    
                                    =
                                    1
                                    -
                                     
                                    
                                        
                                            e
                                        
                                        
                                            -
                                            a
                                            (
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            b
                                            )
                                        
                                    
                                
                             and (ii)                                 
                                    
                                        
                                            U
                                        
                                        
                                            i
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            1
                                            +
                                            
                                                
                                                    e
                                                
                                                
                                                    -
                                                    a
                                                    (
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    -
                                                    b
                                                    )
                                                
                                            
                                        
                                    
                                
                            , where                                 
                                    
                                        
                                            U
                                        
                                        
                                            i
                                        
                                    
                                
                             represents the deemed utility of class i, xi represents the per-subscriber provisioned bandwidth of the class, and a                                
                                    ≠
                                
                            0, b                                
                                    ≠
                                
                            0 are constants. 	Miraftabzadeh, in a similar field of endeavor, discloses wherein the analytic formulae include one or more analytic formulae with one or more of the following forms: 	(i)	                                
                                    
                                        
                                            U
                                        
                                        
                                            i
                                        
                                    
                                    =
                                    1
                                    -
                                     
                                    
                                        
                                            e
                                        
                                        
                                            -
                                            a
                                            (
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            b
                                            )
                                        
                                    
                                
                            
 	(ii) 	                        
                            
                                
                                    U
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    1
                                    +
                                    
                                        
                                            e
                                        
                                        
                                            -
                                            a
                                            (
                                            
                                                
                                                    x
                                                
                                                
                                                    1
                                                
                                            
                                            -
                                            b
                                            )
                                        
                                    
                                
                            
                        
                    
 	where                         
                            
                                
                                    U
                                
                                
                                    i
                                
                            
                        
                     represents the deemed utility of class i, xi represents the per-subscriber provisioned bandwidth of the class, and a                        
                            ≠
                        
                    0, b                        
                            ≠
                        
                    0 are constants (0068 and 0076-0077 provides for logarithmic utility functions). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Miraftabzadeh for the design choice of developing logarithmic utility functions based on particular business needs. The design choice of logarithmic utility functions of Miraftabzadeh, when implemented with the bandwidth max-min fairness fair allocation strategy of the Kumar/Litzinger system, will allow one of ordinary skill in the art to optimize service needs and resource needs, in order to configure the network for an ISP’s particular goals. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize design choice of logarithmic utility functions of Miraftabzadeh with the bandwidth max-min fairness fair allocation strategy of the Kumar/Litzinger system for the desirable purpose of allowing Internet Service Providers the ability to shape traffic. See MPEP 716.02 for design choice.
Regarding Claim 24, the Kumar/Litzinger system discloses the computer-implemented network bandwidth apportioning process of claim 22. The Kumar/Litzinger system doesn’t explicitly disclose wherein the analytic formulae include analytic formulae according to:                                 
                                    
                                        
                                            U
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    =
                                    
                                        
                                            
                                                a
                                            
                                            
                                                i
                                            
                                        
                                        
                                            
                                                x
                                            
                                            
                                                i
                                            
                                        
                                    
                                     
                                     
                                
                             and                                 
                                    
                                        
                                            U
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                    =
                                    
                                        
                                            
                                                a
                                            
                                            
                                                j
                                            
                                        
                                        
                                            
                                                x
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                             , wherein                                 
                                    
                                        
                                            U
                                        
                                        
                                            i
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            U
                                        
                                        
                                            j
                                        
                                    
                                
                             represent the deemed utilities of classes i and j, respectively, and
                         
                            
                                
                                    a
                                
                                
                                    i
                                
                            
                             
                        
                    > 0 and                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     > 0 are constants, wherein class-i's and class-j’s bandwidths are balanced when                         
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     =                         
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            j
                                        
                                    
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                    . 	Miraftabzadeh, in a similar field of endeavor, discloses wherein the analytic formulae include analytic formulae according to: 	                        
                            
                                
                                    U
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        a
                                    
                                    
                                        i
                                    
                                
                                
                                    
                                        x
                                    
                                    
                                        i
                                    
                                
                            
                             
                             
                        
                     and                         
                            
                                
                                    U
                                
                                
                                    j
                                
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            j
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        a
                                    
                                    
                                        j
                                    
                                
                                
                                    
                                        x
                                    
                                    
                                        j
                                    
                                
                            
                        
                     , wherein                         
                            
                                
                                    U
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    U
                                
                                
                                    j
                                
                            
                        
                     represent the deemed utilities of classes i and j, respectively, and
 	                         
                            
                                
                                    a
                                
                                
                                    i
                                
                            
                             
                        
                    > 0 and                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     > 0 are constants, wherein class-i's and class-j’s bandwidths are balanced when                         
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     =                         
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            j
                                        
                                    
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                      (0032 and 0068-0069 provides for optimal provisioning based on utility function algorithms). 	Same motivation as claim 23.
Regarding Claim 25, the Kumar/Litzinger system discloses the computer-implemented network bandwidth apportioning process of claim 22.The Kumar/Litzinger system doesn’t explicitly disclose wherein the analytic formulae include analytic formulae according to:                                 
                                    
                                        
                                            U
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    =
                                    
                                        
                                            a
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                     
                                    a
                                    n
                                    d
                                     
                                    
                                        
                                            U
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                    =
                                    
                                        
                                            a
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            j
                                        
                                    
                                     
                                    ,
                                     
                                    w
                                    h
                                    e
                                    r
                                    e
                                     
                                    
                                        
                                            a
                                        
                                        
                                            i
                                        
                                    
                                    >
                                     
                                    
                                        
                                            a
                                        
                                        
                                            j
                                        
                                    
                                    >
                                    0
                                     
                                    a
                                    r
                                    e
                                     
                                    c
                                    o
                                    n
                                    s
                                    t
                                    a
                                    n
                                    t
                                    s
                                    ,
                                     
                                
                            wherein class-i's bandwidth demand is always met before class-j receives any allocation. 	Miraftabzadeh, in a similar field of endeavor, discloses wherein the analytic formulae include analytic formulae according to:
                        
                            
                                
                                    U
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    i
                                
                            
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    U
                                
                                
                                    j
                                
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            j
                                        
                                    
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                            
                                
                                    x
                                
                                
                                    j
                                
                            
                             
                            ,
                             
                            w
                            h
                            e
                            r
                            e
                             
                            
                                
                                    a
                                
                                
                                    i
                                
                            
                            >
                             
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                            >
                            0
                             
                            a
                            r
                            e
                             
                            c
                            o
                            n
                            s
                            t
                            a
                            n
                            t
                            s
                            ,
                             
                        
                     	wherein class-i's bandwidth demand is always met before class-j receives any allocation (0032 and 0068-0069 provides for optimal provisioning based on utility function algorithms). 	Same motivation as claim 23.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the Kumar/Litzinger system as applied to claim 21 above, and further in view of US PGPUB 2019/0386913 A1 to Wei.
Regarding Claim 26, the Kumar/Litzinger system discloses the computer-implemented network bandwidth apportioning process of claim 21. 	The Kumar/Litzinger system doesn’t explicitly disclose wherein the classes include a class for mice flows, a class for elephant flows, and a class for streaming video. 	Wei, in a similar field of endeavor, discloses wherein classes include a class for mice flows, a class for elephant flows, and a class for streaming video (0121 provides for short mice flows, large elephant flows, and streaming flows). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wei for the design choice of distinguishing flows based on particular business needs. The design choice of flow classification of Wei, when implemented with the bandwidth max-min fairness fair allocation strategy of the Kumar/Litzinger system, will allow one of ordinary skill in the art to classify types of flows, in order to configure the network for an ISP’s particular needs. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the design choice of flow classification of Wei with the bandwidth max-min fairness fair allocation strategy of the Kumar/Litzinger system for the desirable purpose of allowing Internet Service Providers the ability to shape traffic. See MPEP 716.02 for design choice.
Regarding Claim 27, the Kumar/Litzinger system discloses the computer-implemented network bandwidth apportioning process of claim 21. 	The Kumar/Litzinger system doesn’t explicitly disclose wherein the classes consist of a class for mice flows, a class for elephant flows, and a class for streaming video. 	Wei, in a similar field of endeavor, discloses wherein the classes consist of a class for mice flows, a class for elephant flows, and a class for streaming video (0121 provides for short mice flows, large elephant flows, and streaming flows). 	Same motivation as claim 26 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2014/0078888 A1 to Jenkins et al discloses a service provider specifying bandwidth objective based on traffic type.
US PGPUB 2018/0152390 A1 to Loomba et al discloses service provider-centric utility function.
US PGPUB 2019/0261203 A1 to Raleigh discloses a service provider creating service profiles using deep packet inspection.
US PGPUB 2015/0195351 A1 to Bugenhagen discloses a content provider that specifies whether redirection is allowed.
US PGPUB 2016/0283859 A1 to Fenoglio et al discloses network traffic classification.
US PGPUB 2017/0201456 A1 to Siow et al discloses control of applications from third party servers.
US PGPUB 2019/0279113 A1 to Liu et al discloses classifying traffic using machine learning algorithms.
US Patent 9,544,195 B1 to Garg discloses a network provider that monitors and divides bandwidth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459